Citation Nr: 1041427	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
recurrent major depression, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

In July 2010 the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran has a current diagnosis of PTSD.  

3.  Giving the benefit of the doubt to the Veteran, his PTSD has 
been medically attributed to an in-service incident.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

Given the fully favorable decision, discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

II.  Decision  

The Veteran asserts that service connection is warranted for his 
PTSD because he endured traumatic experiences during his active 
military service.  In an October 2005 personal statement, the 
Veteran stated that he was exposed to live fire over his head and 
"big guns."  He also explained that he fell during a training 
exercise, and a sergeant picked him up and "threw" him, which 
resulted in hospitalization thereafter.  The Veteran further 
added in a March 2007 statement that he fell during training camp 
causing injury to his stomach.  He was sent to the hospital, and 
surgery was performed on his umbilical.  The Veteran contends 
that service connection is warranted for his PTSD due to these 
stated in-service events.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

To establish entitlement to service connection for PTSD a Veteran 
must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) 
(2010).

During the course of the appeal, the criteria for service 
connection for PTSD, and specifically verification of PTSD 
stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred "[i]f a stressor claimed by 
a Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service."  Id. at 3.304(f)(3).  The amendment 
acknowledges the inherently stressful nature of the places, 
types, and circumstances of service in which fear of hostile 
military or terrorist activities is ongoing.  The amended 
criteria is for application for claims that were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 
39843 (July 13, 2010).  

In the instant case, the Veteran has asserted, including sworn 
testimony before the undersigned, that he is entitled to service 
connection for PTSD because he developed this disability as a 
direct result of in-service traumatic events.  Upon review of the 
evidence of record, service treatment records are void of 
complaints, treatment, or diagnosis relating to a psychiatric 
disorder, including PTSD.  Upon discharge from service, 
psychiatric evaluation was normal as indicated on the March 1953 
release from active duty physical examination report.  

Post service treatment records confirm continuous treatment and 
complaints for various psychiatric disorders, including PTSD.  
Beginning in May 1973, VA treatment records show that the Veteran 
was hospitalized for approximately four months initially due to 
alcoholism.  During his treatment, he was transferred to the 
psychiatric service ward for depression, suicidal and homicidal 
ideation, and hallucinations.  The Veteran returned to his local 
VA outpatient facility in 1977.  VA mental health clinic notes 
from August 1977 to August 1979 report diagnoses of depression, 
borderline personality disorder, passive aggressive personality 
disorder, chronic tension, anxiety, and chronic alcohol abuse.  
In August 2001, the Veteran returned to his local VA outpatient 
treatment facility after being referred by urgent care for 
evaluation.  He reported prior psychiatric treatment for "nerves 
while in the [A]rmy," and was hospitalized in the psychiatric 
ward for several years after two co-workers tried to fire him, 
which resulted in the Veteran attempting suicide.  During the 
visit, the Veteran was assessed with depression, not otherwise 
specified.  He was prescribed sertraline and returned for follow-
up treatment in November 2001 and December 2001.  In May 2004, a 
VA staff psychiatrist diagnosed the Veteran with PTSD, and at an 
August 2004 VA follow-up visit, the Veteran reported several 
dreams surrounding his military service.  Again, he was diagnosed 
with mild recurrent depression.  In February 2006, A VA staff 
psychiatrist reported a diagnosis of PTSD in a VA outpatient 
treatment note, and it was noted that the Veteran reported 
training in the military, particularly live fire exercises that 
caused significant trauma to him beyond that ordinarily 
experienced by the general population.  The VA psychiatrist 
diagnosed the Veteran with PTSD and mild recurrent major 
depression.  Diagnoses of PTSD and depression are reflected in VA 
outpatient treatment records dated August 2009 to September 2009.  

In August 2010, the Veteran was afforded a VA examination to 
determine whether his PTSD is related to his active military 
service.  During the examination, the Veteran informed the 
examiner that he was nervous, disoriented and helpless in service 
when soldiers were shooting big guns around him, as well as 
during his training as a cannoneer in July 1951.  After 
conducting a mental status examination, the VA examiner diagnosed 
the Veteran with PTSD and assigned a Global Assessment 
Functioning (GAF) Scale score of 45.  The VA examiner noted that 
the Veteran reported a valid stressor, and the claims file 
reflects reports of nervousness in service, with a decline in 
overall functioning thereafter.  She further added that he has 
consistently reported the "live fire/rounds" led to his general 
nervousness, and his long-time VA provider has diagnosed and 
treated him for PTSD.  She opined that the Veteran's diagnosis of 
PTSD is "at least as likely as not (50/50 probability) caused by 
or a result of his experiences during the military."  

Based upon the evidence of record, the Board finds that the 
evidence is in equipoise and therefore supports the grant of 
service connection for PTSD.  Throughout the pendency of this 
appeal, the Veteran has been consistent in his facts regarding 
the in-service traumatic event, as is evident by the VA 
outpatient treatment records, personal statements submitted by 
the Veteran, and his testimony at the Board hearing.  More 
importantly, the August 2010 VA examiner concluded that the 
Veteran's reported stressor was valid, and opined that his PTSD 
was at least as likely as not caused by or a result of the in-
service exposure to gunfire and cannon rounds.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin or the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt exists when there is an approximate 
balance of positive and negative evidence which does 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Given the facts of this case, and with 
resolution of all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for an acquired psychiatric 
disorder is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
recurrent major depression, and depressive disorder is granted.  



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


